Citation Nr: 0424251	
Decision Date: 08/31/04    Archive Date: 09/07/04

DOCKET NO.  03-11 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1966.  He died on September [redacted], 2002.  The appellant 
is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In December 2003, the appellant attended a Board hearing at 
the RO before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing has been incorporated into the 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's death certificate shows that he died in 
September 2002 of gram negative sepsis due to acute on 
chronic pancreatitis due to alcohol dependence.  At the time 
of his death, he was service-connected for post-traumatic 
stress disorder (PTSD) rated 100 percent disabling.  The 
appellant contends that the veteran's PTSD caused his alcohol 
dependence and is therefore related to his death.  

A surviving spouse of a qualifying veteran who died of a 
service-connected disability may be entitled to receive DIC 
benefits.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2003).  With respect to alcoholism, the law precludes 
compensation "if the disability is a result of the person's 
own willful misconduct or abuse of alcohol or drugs."  
38 U.S.C.A. § 1110; Allen v. Principi, 237 F. 3d 1368 (Fed. 
Cir. 2001).  However, the law does permit compensation for an 
alcohol or drug abuse disability acquired as secondary to a 
veteran's service-connected disability.  Id.  In other words, 
section 1110 does not preclude compensation for an alcohol or 
drug abuse disability secondary to a service-connected 
disability, or use of an alcohol or drug abuse disability as 
evidence of the increased severity of a service-connected 
disability.  Rather, the statute precludes compensation only 
for (a) primary alcohol abuse disabilities, and (b) secondary 
disabilities (such as cirrhosis of the liver) that result 
from primary alcohol abuse.  Id.

In view of the above, a medical opinion must be obtained that 
addresses a possible link between the veteran's service-
connected PTSD and alcohol dependence.  The opinion must be 
based on a complete review of the veteran's claims file.  See 
38 U.S.C.A. § 5103A(d).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the appellant is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
(c) the information and evidence that the 
appellant is expected to provide, and (d) 
the need to submit any pertinent evidence 
in his possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002); 38 C.F.R. § 3.159.

2.  Thereafter, the RO should obtain a 
medical opinion regarding a possible link 
between the veteran's alcoholism and 
service-connected PTSD.  It is imperative 
that the examiner reviews the veteran's 
claims file prior to rendering an 
opinion.  The examiner should be asked to 
provide an opinion regarding whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that the 
veteran's alcohol dependence was caused 
or proximately related to his service-
connected PTSD.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the appellant should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  


See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



